170 F.2d 73 (1948)
Frederick John WOLFE, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11713.
United States Court of Appeals Ninth Circuit.
October 12, 1948.
William Galbally, Jr., of Los Angeles, Cal. (James O. Wynn and George G. Blattmachr, both of New York City, of counsel), for petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., and Sewall Key, George A. Stinson, Morton K. Rothschild, and Hilbert P. Zarky, Sp. Assts. to Atty. Gen., for respondent.
Before MATHEWS, STEPHENS, and BONE, Circuit Judges.
PER CURIAM.
The decision of the Tax Court (8 T.C. 689) is affirmed.